     Case 1:20-cv-03677-LGS-KHP Document 146 Filed 01/13/21 Page 1 of 21




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 MOJO NICHOLS, SUSAN BREWSTER,
 DUANE DEA, MARYANNE DERACLEO,                                 No. 20 Civ. 3677 (LGS) (KHP)
 KAREN KELLY, REBECCA RICHARDS,
 JENNIFER SELLERS, and STACY SPENCER,
 Individually and on Behalf of All Others Similarly
 Situated,
                                Plaintiffs,
                       v.
 NOOM, INC., ARTEM PETAKOV, and
                                                                                  1/13/2021
 JOHN DOES 1 to 5,
                                Defendants.



            ORDER CONCERNING DISCOVERY OF ELECTRONICALLY STORED
                                INFORMATION


I.     TERMS

       Insofar as the parties have not been able to reach full agreement on a protocol for the

production of Electronically Stored Information (“ESI”), the following discovery plan shall govern

the search and production of ESI in this matter (the "Discovery Plan" or “Protocol”).


       A.      SCOPE

               1.     The Parties shall cooperate in good faith throughout the matter consistent
                      with the Federal Rules of Civil Procedure, this Order, and the Court’s Local
                      Rules and Individual Practices Rules.
Case 1:20-cv-03677-LGS-KHP Document 146 Filed 01/13/21 Page 2 of 21




       2.    Nothing in this Discovery Plan shall supersede the provisions of any
             subsequent Protective Order.

       3.    The Parties have identified the following sources and categories of ESI that
             they believe may have relevant information to the Parties' claims or
             defenses in this matter:

             (a)    Plaintiffs have identified and collected all relevant data from the
                    following sources:

                    (i)     Susan Brewster:

                            (1)    Hotmail (now Outlook Mail);

                            (2)    Noom App;

                            (3)    Electronic Payment Records;

                            (4)    Social Media;

                            (5)    Text Messages

                    (ii)    Maryanne Deracleo:

                            (1)    Yahoo! Mail;

                            (2)    Noom App;

                            (3)    Social Media;

                            (4)    Text Messages

                    (iii)   Karen Kelly:

                            (1)    Google Mail (two accounts);

                            (2)    Electronic Payment Records;

                            (3)    Social Media;

                            (4)    Text Messages

                    (iv)    Mojo Nichols:




                                      2
Case 1:20-cv-03677-LGS-KHP Document 146 Filed 01/13/21 Page 3 of 21




                            (1)    Google Mail;

                            (2)    Noom App;

                            (3)    Electronic Payment Records;

                            (4)    Social Media;

                            (5)    Text Messages

                   (v)      Rebecca Richards:

                            (1)    Google Mail;

                            (2)    Noom App;

                            (3)    Social Media;

                            (4)    Text Messages

                   (vi)     Jennifer Sellers:

                            (1)    Google Mail;

                            (2)    Noom App;

                            (3)    Social Media;

                            (4)    Text Messages

                   (vii)    Duane Dea

                            (1)    Google Mail;

                            (2)    Electronic Payment Records;

                            (3)    Social Media;

                            (4)    Text Messages

                   (viii)   Stacy Spencer

                            (1)    RoadRunner Mail;

                            (2)    Noom App;

                            (3)    Electronic Payment Records;

                            (4)    Social Media;

                                      3
      Case 1:20-cv-03677-LGS-KHP Document 146 Filed 01/13/21 Page 4 of 21




                                            (5)      Text Messages

                          (b)      Defendants have collected all relevant data from the following
                                   sources:

                                   (i)      Google Mail

                                   (ii)     Hangouts (G-chat)

                                   (iii)    Google Drive

                                   (iv)     Google Calendar

                                   (v)      Slack

                                   (vi)     ZenDesk

                                   (vii)    Looker (reporting tool)

                                            (1)      AWS Redshift

                                                     (A)      SQL databases

                                                     (B)      Braintree

                                                     (C)      GroupsMagic

                                                     (D)      Supportland

                                                     (E)      Homegrown

                                   (viii)   MixPanel (reporting tool)

                 4.       Each party is responsible for taking reasonable and proportionate steps to
                          preserve relevant and discoverable ESI within its possession, custody, or
                          control.1 To reduce the costs and burdens of preservation and to ensure
                          relevant and discoverable ESI is preserved, the Parties shall:

                          (a)      Document their collection methodologies and ascertain that the
                                   selected methodology will not overwrite or alter pre-existing
                                   metadata such as file creation date or last modified date. Additionally,
                                   the Parties will determine and record their sources of potentially
                                   relevant information for preservation and collection consistent with
                                   their duty to assess the scope of preservation of potentially relevant
                                   ESI, documents, and tangible things.



1
 As used herein "relevant," "responsive" and "discoverable" are used interchangeably and in any instance shall be
construed consistent with FRCP 26(b)(1).
                                                        4
Case 1:20-cv-03677-LGS-KHP Document 146 Filed 01/13/21 Page 5 of 21




             (b)    Confirm that any backup, disaster recovery or archive media
                    which may contain relevant discoverable ESI and is not
                    otherwise available on a more accessible medium is being
                    preserved. The Parties shall also confirm that all processes and
                    procedures which would result in the elimination, or transfer of
                    relevant ESI to a less accessible medium, of any unpreserved data
                    and associated metadata which would otherwise be required to be
                    preserved or produced have been suspended.

             (c)    E-discovery will be limited to ESI in the Parties' custody,
                    possession, or control created on or after January 1, 2017, with the
                    exception of agreed-upon custodial and non-custodial data or after
                    November 1, 2015 to encompass the Healthy Weight Program and
                    any other exceptions permitted by the Court after a showing of good
                    cause.

       5.    The Parties have identified the following Third Parties as likely to have
             ESI relevant to this matter:

             (a)    Plaintiffs

                    (i)     Plaintiffs are not aware of any third parties that have relevant
                            information that is not otherwise duplicative of information
                            maintained by Plaintiffs.

                    (ii)    Plaintiffs shall promptly notify Defendants if they become
                            aware of any third parties with relevant ESI.

             (b)    Defendants:

                    (i)     Defendants have disclosed several third parties with
                            potentially responsive information and will promptly notify
                            Plaintiffs if they become aware of any additional third parties
                            with relevant ESI.

             As a result of investigation and/or discovery, a Party may identify
             additional data sources that may or may not need to be searched or
             preserved pursuant to the foregoing, and will disclose any additional
             macro-level data sources that may contain relevant or responsive
             information. The Parties shall meet and confer about preserving such
             ESI as any additional data sources may be identified in the future.

       6.    Apart from the custodians already identified by the parties as of the date
             of this Order, no more than 5 additional custodians per side shall be
             permitted absent a showing of good cause.




                                      5
Case 1:20-cv-03677-LGS-KHP Document 146 Filed 01/13/21 Page 6 of 21




 B.    SEARCHING AND INACCESSIBLE DATA.

       The parties shall apply the proportionality standard set forth in Fed. R. Civ. P.
       26(b)(2)(C). Accordingly, requests for production of ESI and related responses
       should be reasonably targeted, clear, and as specific as practicable.




                                      6
Case 1:20-cv-03677-LGS-KHP Document 146 Filed 01/13/21 Page 7 of 21




       Producing parties are best situated to evaluate the procedures, methodologies, and
       technologies appropriate for preserving and producing their own electronically
       stored information. The case law and the procedural court rules provide that
       discovery should take place without court intervention, with each party fulfilling its
       discovery obligations without direction from the court or opposing counsel.
       Deference regarding the selection and implementation of the discovery process
       should be given to the party that will incur the costs.

       1. Searching

              a. The Parties shall continue to meet and confer in good faith regarding the
                 list of custodians with relevant or discoverable information.

              b. The parties will disclose the custodians, date parameters, and search
                 criteria, if any, used to respond to a request for production of documents.

              c. Defendant shall utilize search terms to identify potentially relevant or
                 responsive documents in Noom's Slack and Google Vault environments.
                 Google Vault includes Google Mail, Google calendar, Hangouts (i.e., G-
                 chat), and Google Drive. Defendant will provide meaningful hit
                 reporting for the number of documents that were search-term positive,
                 family counts, and will identify unique hits by custodian.

              d. The Requesting Party may provide input and suggest supplemental
                 search criteria, which will be evaluated in good faith by the Producing
                 Party. To facilitate meaningful discourse and searching input, within 30
                 days of the entry of this Order, the Producing Party will disclose the
                 following about their search software:

                        i. The software to be used, including any installed modules and
                           the version numbers of the software and any such modules;
                       ii. A full description of the software's query syntax and operators;
                     iii. A list of the software's default stop words and operators for
                           software;
                      iv. A list of any other default parameters, such as minimum
                           indexed word length, of the software;
                       v. A list of characters that cannot be searched or are treated as
                           spaces or ignored by the software, or must be searched using
                           alternate methodologies or syntax.
                      vi. Whether the platform supports regular expressions, searching
                           for numbers and single characters, and case-sensitive searches;
                     vii. How diacritics are resolved;
                    viii. Whether, if proximity limitations are supported, proximity-
                           limited search terms are subject to an evaluation order, e.g.,



                                        7
Case 1:20-cv-03677-LGS-KHP Document 146 Filed 01/13/21 Page 8 of 21




                           will terms structured X w/5 Y yield hits if the text reads Y w/5
                           X;
                     ix.   Whether synonym searching is supported;
                      x.   Whether and how the tool accounts for common misspellings;
                     xi.   Whether stemming is applied in indexing or searching the
                           collection, and if so, what stemming algorithm is used;
                    xii.   Any parameters/options being used in setting up the index or in
                           searching.

              e. Notwithstanding any agreements on the search terms to be used for
                 electronic searches, should a search produce an unreasonably large
                 number of non-responsive or non-relevant results, the parties shall (at
                 the Producing Party's request) meet and confer to discuss application of
                 further search restrictions. The party receiving production shall not
                 unreasonably oppose such further restrictions designed to filter non-
                 responsive or non-relevant search results.

              f. Agreement on an identification methodology does not relieve the party
                 of its obligations under the Federal Rules to produce all relevant,
                 proportional and responsive materials of which it is aware.

       2. Inaccessible data: The Parties shall meet and confer to determine which types
          of data stores are presumed to be not reasonably accessible in accordance with
          Federal Rule of Civil Procedure 26(B)(2)(b).

       3. De-Duplication, Email threading, and De-Nisting

              (a)    The Parties shall attempt to de-duplicate ESI to avoid substantially
                     duplicative productions and reduce review burdens.

              (b)    The Parties shall remove exact duplicate documents based on MD5
                     or SHA-1 hash values, at the family level. Attachments should not
                     be eliminated as duplicates for purposes of production, unless the
                     parent e-mail and all attachments are also duplicates. An e-mail that
                     includes content in the BCC or other blind copy field shall not be
                     treated as a duplicate of an e-mail that does not include identical
                     content in those fields, even if all remaining content in the e-mail is
                     identical. De-duplication should be done across the entire collection
                     (global de-duplication) and the metadata for file name and file path
                     for non-privileged documents, to the extent reasonably available, as
                     well as the ALL CUSTODIAN field, to the extent reasonably
                     available, should list each custodian, separated by a semi-colon, who
                     was a source of that document. Should the ALL CUSTODIAN
                     metadata field produced become outdated due to rolling
                     productions, an overlay file providing all the custodians for the



                                        8
Case 1:20-cv-03677-LGS-KHP Document 146 Filed 01/13/21 Page 9 of 21




                    affected documents should be produced prior to substantial
                    completion of the production.

             (c)    To the extent that deduplication is used, a document produced from
                    one custodian's file but not produced from another custodian's file
                    as a result of deduplication will nonetheless be deemed as if
                    produced from that other custodian's file for purposes of deposition,
                    interrogatory, request to admit and/or trial.

             (d)    The Parties shall meet and confer about the use of email thread
                    suppression to reduce the Producing Party's production burden.

             (e)    NIST files

                    (i)     Common system files defined by the NIST library
                            (http://www.nsrl.nist.gov/) need not be produced.
                            Identification of NIST list matches will be through MD5
                            Hash values.

       4.    Identification Of ESI

             The Parties shall continue to meet and confer in an effort to reach agreement
             regarding the identification of relevant sources of potentially responsive
             documents and ESI in accordance with the deadlines set by the Court or
             agreed upon by the Parties. As additional data sources are identified as a
             result of investigation and/or discovery, the Parties may identify additional
             data sources that may or may not need to be searched or preserved pursuant
             to the foregoing. The Parties will meet and confer about preserving such
             ESI as any additional data sources are identified.

       5.    Documents with Insufficient Text

             Documents that are reasonably believed to be responsive and for which text-
             based search technologies are fundamentally ineffective, such as
             handwritten notes, multimedia files, or images where OCR does not provide
             sufficient searchable text, must be reviewed without culling by search terms,
             predictive coding, or other technologies that rely primarily on text.

       6.    Additional or Alternate Methodologies for Documents from Certain
             Custodians and Non-Custodial Data Sources

             Upon request, the Parties will meet and confer to address the need for and
             implementation of additional or alternate methodologies for identifying
             possibly responsive documents from custodians and non-custodial data
             sources that may warrant such treatment.




                                      9
Case 1:20-cv-03677-LGS-KHP Document 146 Filed 01/13/21 Page 10 of 21




         7.     Other Filtering or Culling Technologies

                Prior to use by Defendants, Defendants will disclose their use of any other
                culling technologies not specified herein to reduce the number of documents
                identified for classification, review, or production.

         8.     Mobile and Handheld Device Documents and Data

                If responsive data that can reasonably be extracted and produced in the
                formats described herein is identified on a mobile or handheld device, that
                data shall be produced in accordance with the generic provisions of this
                Protocol. The parties are to meet and confer to the extent that there is
                additional data that needs to be produced on a mobile or handheld device
                that is not susceptible to the provisions in the Protocol.

         9.     Discrete Document Collections - "Short Cut Collection"

                Upon request, the Producing Party agrees to meet and confer with the
                Receiving Party to discuss the feasibility of prioritizing the Producing
                Party's production of certain discrete categories of documents the
                Receiving Party considers highly relevant and responsive.

  C.     PRODUCTION FORMAT

  Except as detailed below, all electronic documents except emails shall be produced in
  Native. Natives will be provided in their original native format unless redactions are
  required or unless otherwise provided.

         1.     Bates Numbering Documents

                (a)      All images must be assigned a Bates number that shall always: (1)
                         be unique across the entire document production; (2) maintain a
                         constant length across the entire production; and (3) be sequential
                         within a given document.

                (b)      If a Bates number or set of Bates numbers is skipped in a production,
                         and not otherwise identified on a privilege log, the Producing Party
                         will disclose the Bates numbers or ranges in a cover letter
                         accompanying the production.

         2.     Images

                (a)      Except as otherwise provided, all documents not produced natively
                         shall be converted to black and white 300 dpi TIFF format image
                         files with Group IV compression and one TIFF file per page. If a
                         document cannot be accurately reviewed in black and white format,
                         upon reasonable written request by the receiving party, a producing
                         party shall produce color images for selected documents provided

                                          10
Case 1:20-cv-03677-LGS-KHP Document 146 Filed 01/13/21 Page 11 of 21




                    the volume of documents selected for color production is
                    reasonable. Documents produced in color shall be produced as JPEG
                    images, 200 dpi or higher and 24-bit color depth. Each color
                    document image file shall be named with the unique Bates Number
                    of the first page of the document followed by the file extension
                    "JPG." If a document cannot be rendered in TIFF format, the Parties
                    will provide a placeholder TIFF image displaying information
                    sufficient to explain why the document could not be rendered (e.g.
                    "encrypted," "Corrupt," etc.);

             (b)    Each image file shall be named with its unique Bates number and
                    branded with the Bates number and confidentiality designation (if
                    any) on the face of the image in a location that does not cover up
                    any of the document's original text or images;

             (c)    Bates numbers should be endorsed on the lower right corner of all
                    images and confidentiality should be endorsed in the lower left
                    corner of all images.

             (d)    Image Load file: An image identification file shall be provided
                    containing a row of information for every image included in the
                    production. The format of the file should be industry standard IPRO
                    format (LFP), Concordance Image format (OPT) or other delimited
                    file format using common ASCII (American Standard Code for
                    Information Interchange) characters for field identification that
                    includes one row of information for each image with fields for image
                    Bates number, relative path to the image, image filename, page
                    number, and document start identifier to designate the first page of
                    a document;

       3.    Production and Use of Native Files

             (a)    With respect to the production of non-email electronic documents in
                    native format as set forth above:

                    (i)     The full path of the native file, as it exists in the production,
                            must be provided in the .DAT file for the
                            NATIVEFILELINK field.

                    (ii)    The number of native files per folder should not exceed
                            1,000 files.

                    (iii)   A Bates-stamped placeholder TIFF, bearing the legend
                            "This document has been produced in native format" shall
                            be provided for ESI produced in native format; these
                            placeholders will be Bates numbered in the same way as
                            any other TIFF, and the Bates number of that single page

                                      11
Case 1:20-cv-03677-LGS-KHP Document 146 Filed 01/13/21 Page 12 of 21




                           shall be used as the BegBates and EndBates of the
                           associated document. The file name of the native file
                           produced shall be the Bates number of the corresponding
                           TIFF slip sheet.

                    (iv)   For spreadsheets requiring redactions, the parties shall
                           provide redactions in the native file to maintain file usability.

             (b)    To the extent a native file produced cannot be rendered or viewed
                    without the use of proprietary third-party software, the Parties shall
                    meet and confer to discuss options.

             (c)    The Parties will meet and confer on the production format of less-
                    commonly used file types that may not fit the general provisions of
                    this protocol.

       4.    Text

             (a)    Searchable text of the entire document must be provided for every
                    record, at the document level. Parties shall not degrade, convert or
                    corrupt extracted text and provide text in an appropriate encoding to
                    not degrade, convert or corrupt extracted text. Extracted text must be
                    provided for all documents that originated in electronic format, and
                    electronic text must be extracted directly from the native electronic
                    file unless it is a redacted document, an image file, or a hard copy
                    document. In these instances, a text file shall be created using OCR
                    and shall be produced in lieu of extracted text. The text file name
                    shall be the same as the Bates number of the first page of the
                    document. File names shall not have any special characters or
                    embedded spaces.

             (b)    To the extent OCR text is required, OCR software should be set to
                    the highest quality setting during processing. Documents containing
                    foreign language text shall be OCR'ed using the appropriate settings
                    for that language so as not to degrade, convert or corrupt the original
                    text. Settings such as "auto-skewing" and "auto-rotation" should be
                    turned on during the OCR process.

             (c)    Text extracted from emails shall include all header information that
                    would be visible if the email was viewed in Outlook including: (1)
                    the individuals to whom the communication was directed ("To"), (2)
                    the author of the email communication ("From"), (3) who was
                    copied and blind copied on such email ("CC" and "BCC"), (4) the
                    subject line of the email ("RE" or "Subject"), (5) the date and time
                    of the email, and (6) the names of any attachments.




                                      12
    Case 1:20-cv-03677-LGS-KHP Document 146 Filed 01/13/21 Page 13 of 21




            5.      Family Groups

                    (a)    A document and all other documents in its attachment range, emails
                           with attachments, files with extracted embedded OLE documents,
                           and email or other documents together with any documents
                           referenced by document stubs within those emails or other
                           documents all constitute family groups. If any member of a family
                           group is produced, all members of that group must be also be
                           produced or else logged as privileged.

                    (b)    Parent-child relationships (the association between an attachment
                           and its parent document or between embedded documents and their
                           parent) shall be preserved.

            6.      Metadata Load files

                    (a)    All document information and metadata for each document shall be
                           produced in a delimited data load file with one row for each
                           document produced and shall include the document information and
                           metadata identified in the table below to the extent it is available.
                           The format of the file shall be industry standard Concordance DAT
                           file format or a delimited text file that uses ASCII character
                           delimiters as follows: Field Delimiter= ""ASCII (020), Text Quote=
                           "]l" ASCII (254), Multi-Entry=";" ASCII (059)

            7.      All ESI should be produced with the following metadata, to the extent such
                    metadata is readily available:

•        BegBates: Beginning Bates Number
•        EndBates: Ending Bates Number
•        BegAttach: Beginning Bates number of the first document in an attachment range
•        EndAttach: Ending Bates number of the last document in attachment range
•        Custodian(s): Name of All Custodians of the File(s) Produced - Last Name, First Name
         format
•        FileName: Filename of the original digital file name
•        FilePath: Original file/path of the location where the item was located at the time of
         collection. This should include location, and, for e-documents and e- attachments,
         file name, and file extension. Folder names and path should be included, and, for
         emails and attachments collected from a container such as a .pst, the full folder path
         within the container. Any container names should be included in the path.
•        NativeLink: Path and filename to produced Native file
•        EmailSubject: Subject line extracted from an email message
•        Title: Title field extracted from the metadata of a non-email document
•        Author: Author field extracted from the metadata of a non-email document
•        From: From field extracted from an email message
•        To: To or Recipient field extracted from an email message


                                             13
    Case 1:20-cv-03677-LGS-KHP Document 146 Filed 01/13/21 Page 14 of 21




•        Cc: CC or Carbon Copy field extracted from an email message
•        BCC: BCC or Blind Carbon Copy field extracted from an email message
•        DateRcvd: Received date of an email message (mm/dd/yyyy format)
•        TimeRcvd: Received time of an email message (hh:mm:ss format)
•        DateSent: Sent date of an email message (mm/dd/yyyy format)
•        TimeSent: Sent time of an email message (hh:mm:ss format)
•        ConversationID: email thread identification ID
•        DateCreated: Date that a file was created (mm/dd/yyyy format)
•        DateModified: Modification date(s) of a non-email document
•        AttachmentCount: number of attachments to a document
•        AttachmentNames: names of documents attached to a documents, separated by semi-
         colons
•        LastModifiedBy: internal document last modified or last saved by property
•        MD5: or MD5- hash value generated by creating a binary stream of the file
•        ProdVolume: Identifies production media deliverable
•        ExtractedText: File path to Extracted Text/OCR File
•        Redacted: "Yes," for redacted documents; otherwise, blank
•        Hasrevisions: Y if a Word document with revisions, otherwise N or empty
•        Hascomments: Y if a Word or Excel document with comments, otherwise N or empty
•        Hashiddentext: Y if a Word document with hidden text, otherwise N or empty
•        Hashiddenslides: Y if a PowerPoint document with hidden slides, otherwise N or empty
•        Hasspeakernotes: Y if a PowerPoint document with speaker's notes, otherwise N or
         empty
•        Hashiddenrows: Y if a Excel document with hidden rows, otherwise N or empty
•        Hashiddencolums: Y if a Excel document with hidden columns, otherwise N or empty
•        Hashiddenworksheets: Y if a Excel document with hidden worksheets, otherwise N or
         empty
•        Hasveryhiddenworksheets: Y if a Excel document with very hidden worksheets,
         otherwise N or empty

            8.     This list of fields does not create any obligation to create or manually code
                   fields that are not automatically generated by the processing of the ESI; that do
                   not exist as part of the original Metadata of the document.

            9.     Shared resources should be produced as separate custodians if responsive
                   custodians have access to them or if they contain responsive documents.
                   The name of the group having access would be used as the custodian name,
                   i.e. Marketing Execs or Accounting Dept.

            10.    Paper Documents, including spreadsheets maintained in paper form, will be
                   produced as TIFF images. Production will include the appropriate Load File
                   which will contain the following fields, if available:

                   •       Beginning Production Number (PRODBEGBATES)
                   •       Ending Production Number (PRODENDBATES)
                   •       Beginning Attachment Production Number (PRODBEGATTACH)
                   •       Ending Attachment Production Number (PRODENDATTACH)

                                              14
Case 1:20-cv-03677-LGS-KHP Document 146 Filed 01/13/21 Page 15 of 21




             •      Custodian
             •      Page Counts (PGCOUNT)
             •      Text Path (TEXTPATH).

       11.   Social Media

             (a)    To the extent social media is discoverable in this matter, parties shall
                    meet and confer on acceptable formats and collection
                    methodologies.

       12.   Databases: Production of databases or other structured data ("databases")
             will be the subject of separate agreements, as needed, and is excluded from
             this Protocol. To the extent a response to discovery requires production of
             information contained in databases, the Parties shall meet and confer to
             discuss an appropriate production protocol for information from such
             databases, including but not limited to whether native production is
             warranted for some or all of such data.

       13.   Additional Processing Treatment for Files

             (a)    Embedded Objects: Embedded files in Microsoft Office and .RTF
                    files will be extracted as separate files and produced as attachments
                    to the file in which they were embedded, except for images
                    embedded in emails, which shall not be produced separately.

             (b)    Compressed          files:      Compression           file     types
                    (i.e., .CAB, .GZ, .TAR., .Z, .ZIP) shall be decompressed in a
                    reiterative manner to ensure that a zip within a zip is decompressed
                    into the lowest possible compression resulting in individual folders
                    and/or files.

             (c)    Time Zone: The preferred time zone of processing ESI is Eastern
                    Standard Time. Care should be taken, however, that any alteration
                    of time zone during processing does not interfere with or alter
                    original metadata of that ESI. The Producing Party shall consistently
                    produce all ESI processed using the same time zone.

       14.   Replacement Productions. Any replacement production will be
             transmitted with a cover letter or email to identify the production as a
             replacement and cross-reference the BegBates and EndBates of the
             documents being replaced. If the replacement production is being
             transmitted by physical media, the media shall include the phrase
             "Replacement Production."

  D.   THIRD-PARTY ESI




                                      15
Case 1:20-cv-03677-LGS-KHP Document 146 Filed 01/13/21 Page 16 of 21




        1.    A Party that issues a non-party subpoena (the "Issuing Party") shall include
              a copy of this Discovery Plan with the subpoena and state that the Parties to
              the litigation have requested that third-parties produce documents in
              accordance with the specifications set forth herein.

        2.    The Issuing Party is responsible for producing any documents obtained
              under a subpoena to all other Parties.

        3.    If the Issuing Party receives any hard-copy documents or native files, the
              Issuing Party will process the documents in accordance with the provisions
              of this Discovery Plan, and then produce the processed documents to all
              other Parties.

        4.    However, any documents the Issuing Party does not intend to process for its
              own use may be disseminated to all other Parties in the format in which such
              documents are received by the Issuing Party. If the Issuing Party
              subsequently processes any such documents, the Issuing Party will produce
              those processed documents to all other Parties.

        5.    If the non-party production is not Bates-stamped, the Issuing Party will
              endorse the non-party production with unique prefixes and Bates numbers
              prior to producing them to all other Parties.

  E. PRIVILEGE AND REDACTIONS

       1.    No redactions for relevance may be made within a produced document or
             ESI item with the following exceptions: (1) a producing party may redact
             highly sensitive personal health information (not height, weight, date of
             birth) of non-parties and will brand such redactions with an accompanying
             redaction label that states "Personal Health Information" or “PHI;” (2) a
             producing party may redact all but the last four digits of social security
             numbers and the last four digits of full credit card numbers of non-parties and
             will brand such redactions with an accompanying redaction label that states
             "Personal Identifying Information" or “PII.” The Parties shall meet and
             confer in good faith to the extent they identify additional items that may be
             suitable for relevance redactions. Plaintiffs have agreed and shall not use
             produced personal information to solicit representation of absent class
             members.

       2.    For redacted items which were originally ESI, all metadata fields will be
             provided and will include all non-redacted data, to the extent that metadata
             is not privileged.

       3.    Redacted documents shall be identified as such in the load file provided with
             the production. A document's status as redacted does not relieve the
             Producing Party from providing all of the metadata required herein. Only
             documents in which the responsive material is entirely privileged shall be
             fully withheld from production; documents containing a combination of
                                        16
Case 1:20-cv-03677-LGS-KHP Document 146 Filed 01/13/21 Page 17 of 21




             privileged and non-privileged information that is also responsive shall be
             produced with privileged portions redacted.

       4.   If any document is fully withheld on account of privilege or work product
            protection, to avoid the loss of context due to an "orphaned" email or
            attachment the entire message-attachment shall still be produced with the
            withheld document slip-sheeted with a bates stamped TIFF image, and the
            bates number will be identified on the privilege log. If a claim of privilege or
            work product protection applies to only a portion of a document, the
            document should be produced, and the portion claimed to be privileged or
            work product obscured and stamped "redacted-priv" or “Priv.”

       5.   Privilege and redaction logs should be produced on a rolling basis within two
            weeks after each production, and shall be accompanied by an Excel copy of
            the log. The PDF copy will be the official log of record. The parties are
            advised that any privilege logs submitted to the Court for resolution of
            privilege disputes shall include for each document the Bates Number, the
            Subject Matter, date of document, Custodian, Author, Recipient, CCs, BCCs,
            titles and attorney designations, privilege(s) asserted, an explanation for the
            basis of the asserted privilege(s) as required by Local Rules and as set forth
            below, and a hyper-link to the disputed document, and a hyper-link to any
            explanatory parent documents/emails. Further, the Court expects that
            challenged documents be grouped together such that duplicates and/or near
            duplicates are together and have consistent subject matter labelling.
            Likewise, to the extent challenged documents all fall in certain categories
            (i.e., communications where non-attorney outsider participated,
            communications with in-house counsel only when it appears in-house
            counsel was acting in a business role, communications solely among non-
            lawyers), they should be grouped together for ease of court review.

       6.   The following documents presumptively need not be included on a privilege
            log:

             (a)     Defendants do not need to log withheld documents or
                     communications sent directly to outside counsel (not copied or blind
                     copied) created after May 12, 2020 or withheld documents or work
                     product created by in-house or outside counsel created after May 12,
                     2020.

                     Pursuant to the Court’s rulings at the October 16, 2020 Conference:
                     Defendants shall produce a "bucket" privilege log indicating the
                     number of withheld documents or communications for the following
                     categories of information:

                     i. direct communications (not copied or blind copied) between
                        Noom employees and Defendants' in-house counsel created after
                        May 12, 2020;

                                       17
Case 1:20-cv-03677-LGS-KHP Document 146 Filed 01/13/21 Page 18 of 21




                   ii. copied or blind copied communications between Noom
                       employees and Defendants' in-house counsel created after May
                       12, 2020;

                   iii. copied or blind copied communications between Noom
                        employees and outside counsel created after May 12, 2020

                   iv. withheld work product that does not involve in-house or outside
                       counsel created after May 12, 2020.

             (b)   Plaintiffs do not need to log: withheld documents or
                   communications sent to outside counsel created after the date they
                   were named as plaintiffs in the lawsuit.




                                    18
Case 1:20-cv-03677-LGS-KHP Document 146 Filed 01/13/21 Page 19 of 21




                   Pursuant to the Court's ruling at the October 16, 2020 Conference:
                   Plaintiffs shall produce a "bucket" privilege log for each Named
                   Plaintiff indicating the number of withheld documents or
                   communications sent to outside counsel prior to and including the
                   date they were named as plaintiffs in the lawsuit.

             (c)   Documents not responsive to the Requesting Party's substantive
                   document requests and otherwise not required to be produced.

             (d)   Privilege Logs should contain the following information:

                          1. a sequential number associated with each Privilege Log
                             record;

                          2. the date of the document, which may be extracted in an
                             automated fashion via available metadata;

                          3. the Bates numbers of documents redacted or withheld
                             with a slipsheet;

                          4. to the extent reasonably available, the author(s) of the
                             document, which may be extracted in an automated
                             fashion via available metadata, and identification of
                             which of them are attorneys and the relationship of the
                             author, addressees, and recipients to each other;

                          5. to the extent reasonably available, the sender(s),
                             addressee(s) and/or recipient(s) (including "cc" and
                             "bcc" recipients) and, if email, subject line of the
                             document, which may be extracted in an automated
                             fashion via available metadata, along with other
                             information about them necessary for the Requesting
                             Party to assess the privilege (e.g., title,
                             company/organization, job function, etc.) and
                             identification of which of them are attorneys;

                          6. Custodian, File Name, File Path, and, for non-emails,
                             Date Created, to the extent readily available;

                          7. In-house attorney names shall be designated with an
                             asterisk; outside counsel attorney names will be
                             designated with a double asterisk;

                          8. the type of document, e.g., letter or memorandum

                          9. a description of the contents of the document that,
                             without revealing information itself privileged or
                             protected, is sufficient to understand the subject matter

                                    19
Case 1:20-cv-03677-LGS-KHP Document 146 Filed 01/13/21 Page 20 of 21




                               of the document and the basis of the claim of privilege
                               or immunity;

                           10. the type or nature of the privilege asserted (i.e., attorney-
                               client privilege; work product doctrine);

                           11. These same requirements shall apply to oral
                               communications except that the log shall identify (i) the
                               name of the person making the communication and the
                               names of the persons present while the communication
                               was made and, where not apparent, the relationship of
                               the persons present to the person making the
                               communication; (ii) the date and place of the
                               communication.

             F. OTHER


                    i. In scanning paper documents, distinct documents should not be
                       merged into a single record, and single documents should not be
                       split into multiple records (i.e., paper documents should be
                       logically unitized). In the case of an organized compilation of
                       separate documents - for example, a binder containing several
                       separate documents behind numbered tabs - the document
                       behind each tab should be scanned separately, but the
                       relationship among the documents in the compilation should be
                       reflected in the proper coding of the beginning and ending
                       document and attachment fields. The Parties shall make their best
                       efforts to unitize the documents correctly.

                   ii. This Discovery Plan shall have no effect on any producing
                       Party's right to seek reimbursement for costs associated with
                       collection, review, or production of documents or ESI.

                  iii. Nothing in this Discovery Plan shall be interpreted to require
                       disclosure of information protected by the attorney-client
                       privilege, work-product doctrine, or any other disclosed and
                       applicable privilege or immunity. The Parties do not waive any
                       objections as to the production, discoverability, admissibility, or
                       confidentiality of documents and ESI.

                   iv. Nothing in this Discovery Plan is intended or should be
                       interpreted as narrowing, expanding, or otherwise affecting the
                       rights of the Parties or third parties to object to a subpoena




                                     20
     Case 1:20-cv-03677-LGS-KHP Document 146 Filed 01/13/21 Page 21 of 21




                                           IT IS SO ORDERED.




                                           The Hon. Katharine H. Parker
                                           United States Magistrate Judge
Dated: January 13, 2021




                                      21
